DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following item(s) must be shown or the feature(s) canceled from the claim(s):
(Claim 14): “a warning device”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,131,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by claims 1-7 of U.S. Patent No. 11,131,132.

Current Application 					U.S. Patent No. 11,131,132
1. A hinge comprising a first hinge component that pivotally supports a second hinge component so the first and second hinge components can pivot relative to each other, with the hinge also including an energy harvesting switch (of the type having a housing that encloses a radio frequency transmitter that emits a radio frequency signal in response to movement relative to the housing of an operator of the switch that extends from the housing of the switch), with the housing of the switch being connected to and supported by the first hinge component, and with the second hinge component being configured to cause the operator of the switch to move relative to the housing of the switch in response to relative pivotal movement of the first and second hinge components.  








2. The hinge of claim 1 wherein the second hinge component defines a generally cylindrical formation that depends along a substantially vertically extending axis into a generally cylindrical, substantially vertically extending passage defined by the first hinge component to thereby pivotally support the second hinge component from the first hinge component for relative pivotal movement of the first and second hinge components about the substantially vertically extending axis.  
3. The hinge of claim 2 wherein the first and second hinge components define substantially flat surfaces that engage to support the second hinge component from the first hinge component when the generally cylindrical formation of the second hinge component depends into the generally cylindrical passage to an assembled position of the first and second hinge components.  
4. The hinge of claim 3 wherein the generally cylindrical formation extends as far as possible into the generally cylindrical passage when the substantially flat surfaces engage.  

5. A signal-emitting hinge, comprising a first hinge component that pivotally supports a second hinge component for relative pivotal movement, wherein the first hinge component defines a generally cylindrical passage, wherein the second hinge component defines a generally cylindrical formation that depends into the generally cylindrical passage to an assembled position, with the hinge also including an energy harvesting switch that has a housing of the switch connected to and carried by the first hinge component, with the switch also having an operator extending from the housing that is configured and positioned to be moved relative to the housing of the switch by the second hinge component when the first and second hinge components pivot relative to each other to thereby cause the switch to emit a radio frequency signal in response to said relative pivotal movement of the first and second hinge components.  
6. The signal-emitting hinge of claim 5 wherein the first and second hinge components define first and second substantially flat surfaces that engage when the first and second hinge components are in the assembled position.  
7. The signal-emitting hinge of claim 6 wherein the generally cylindrical formation extends into the generally cylindrical passage as far as is possible when the first and second substantially flat surfaces engage.  
8. The signal-emitting hinge of claim 6 wherein the generally cylindrical passage has a center axis that can be oriented to extend substantially vertically, whereby the substantially flat surfaces are caused to extend substantially horizontally.  
9. The signal-emitting hinge of claim 8 wherein, when the center axis of the generally cylindrical passage extends substantially vertically, the weight of the second hinge component is transferred to the first hinge component by the engaging substantially flat surfaces.  
10. The signal-emitting hinge of claim 9 wherein, when a gate is fastened to the second hinge component, and at least a part of the weight of the gate is transferred by the engaging substantially flat surfaces from the second hinge component to the first hinge component.  
11. A signal transmitting switch. comprising:a) a first hinge component; b) a second hinge component that is pivotally connected to the first hinge component so the first and second hinge components can pivot relative to each other about a hinge pivot axis; c) with a selected one of the hinge components being configured to fixedly support a housing of an energy harvesting switch that has an operator movable relative to the housing of the switch to cause a radio frequency signal to be transmitted by the switch without any need for a battery or other energy source to be connected to the switch; and d) with the non-selected other one of the hinge components being configured to move the operator of the energy harvesting switch in response to relative pivotal movement of the first and second hinge components.  
12. The signal transmitting hinge of claim 11 additionally including an energy harvesting switch that has its housing fixedly connected to the selected hinge component, and that has a movable operator of the switch positioned to be moved by the non-selected other of the hinge components in response to relative pivotal movement of the first and second hinge components.  
13. The signal transmitting hinge of claim 12 additionally including an upright support that carries a chosen one of the first and second hinge components, and a gate-like closure supported by the non-chosen other of the hinge components so that pivotal movement of the gate-like closure relative to the upright support will cause relative pivotal movement of the first and second hinge components to thereby cause the energy harvesting switch to wirelessly transmit a radio frequency signal.  
14. The signal transmitting hinge of claim 13 additionally including a warning device that provides an audible and/or a visual signal response to receipt of a wirelessly transmitted radio frequency signal from the energy harvesting switch.  
15. A hinge comprised of first and second pivotally connected hinge components, with the first hinge component being configured to fixedly carry a housing of an energy harvesting switch, and with the second hinge component being configured to move an operator of the energy harvesting switch relative to the housing of the switch in response to relative pivotal movement of the first and second pivotally connected hinge components to cause transmission of a radio frequency signal when the operator of the switch is moved in response to relative pivotal movement of the first and second hinge components of the hinge.  
16. The hinge of claim 15 wherein the first hinge component defines a generally cylindrical, substantially vertically extending passage, and the second hinge component defines an elongate, generally cylindrical formation that extends into the substantially vertically extending passage in a slip fit that permits the first and second hinge components to pivot about a substantially vertically extending center axis of the passage.  
17. The hinge of claim 16 wherein each of the first and second hinge components defines a flat, substantially horizontally extending surface that engages the flat, substantially horizontally extending surface of the other of the hinge components.
1. A hinge having first and second components wherein: a selected one of the first and second hinge components defines a generally cylindrical formation that extends along a center axis of the generally cylindrical passage defined by a non-selected other of the first and second hinge components to connect the first and second hinge components for relative pivotal movement about said center axis, with a housing of an energy harvesting switch being fixedly connected to a chosen one of the first and second hinge components, with a non-chosen other of the first and second hinge components being positioned and configured to move an operator of the energy harvesting switch to cause the energy harvesting switch to emit a radio frequency signal in response to relative pivotal movement of the first and second components of the hinge; and the non-selected other of the components defines a cam that is configured to move the operator of the energy harvesting switch when the first and second components on the hinge are pivoted relative to each other about said center axis.

(See Claim 1)












2. The hinge of claim 1 wherein, when the center axis is oriented to extend substantially vertically, a substantially flat surface defined by the first component engages a substantially flat surface defined by the second component to transfer the weight of the second component to the first component.


3. The hinge of claim 2 wherein, if a gate is fastened to the second component, at least a part of the weight of the gate will be transferred by the engaging flat surfaces from the second component to the first component.
(See Claim 1)























(See Claim 2)






(See Claim 1)





(See Claim 1)





(See Claim 2)






(See Claim 3)






(See Claim 1)




















(See Claim 1)









(See Claim 1)












(See Claim 1)





(See Claim 1)















(See Claim 1)










(See Claim 2)








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoff (US 9,431,927) teaches a system for harvesting energy from door hardware.
Webb, et al. (US 2011/0252845) teaches an energy harvesting system associated with a hinge of a door.
Milo (US 2007/0268132) teaches an energy harvesting system associated with a hinge of a door.
Foltz (US 3,803,375) teaches a hinge plate switch structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
7/18/2022